FILED
                             NOT FOR PUBLICATION                            AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MOHAMED SALAHELDIN SHARAWI,                      No. 08-71453

               Petitioner,                       Agency No. A020-812-153

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

          Mohamed Salaheldin Sharawi, a native and citizen of Egypt, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s removal order. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a continuance,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam), and

we deny the petition for review.

      The agency did not abuse its discretion in denying a continuance where

Sharawi did not demonstrate good cause. See 8 C.F.R. § 1003.29 (an IJ may grant

a motion for a continuance for good cause shown); Baires v. INS, 856 F.2d 89, 92-

93 (9th Cir. 1988).

      Sharawi’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                        2                                  08-71453